Citation Nr: 1538816	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for multiple basal cell carcinomas, to include of the right anterior neck, left lower mid-back, and left upper chest.

2.  Entitlement to service connection for prostate cancer and residuals thereof.

5.  Entitlement to an increased rating for absence of right testicle due to teratoma, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1943 to August 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for residuals of prostate cancer.  The claim was previously before the Board in January 2010 and September 2011, and each time was remanded for further development.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The Board notes that a May 2011 rating decision denied entitlement to service connection for basal cell carcinoma of the right anterior neck, left lower mid-back and left upper chest, and denied an increased rating for absence of right testicle due to teratoma.  The Veteran filed a notice of disagreement with that decision immediately thereafter, and in an August 2011 Appellant's Brief, the Veteran's representative reiterated disagreement with the rating decision.  Such notice of disagreement confers Board jurisdiction over those issues, at least for purposes of directing that a statement of the case be issued regarding that claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the claim for an increased rating for absence of the right testicle will be discussed in the Remand section below.  However, remand is not necessary for the claim for service connection for multiple basal cell carcinomas.  As will be discussed below, that claim can be granted on the merits based upon the evidence before the Board.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to an increased rating for absence of right testicle due to teratoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's multiple basal cell carcinomas are related to ionizing radiation exposure during service.

2.  The Veteran's prostate cancer and residuals are not related to ionizing radiation exposure during service; nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple basal cell carcinomas have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).

2.  The criteria for service connection for prostate cancer and residuals thereof have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred prostate cancer and multiple basal cell carcinomas as a result of the in-service radiation treatment he received for his right testicular teratoma.  The Board does not dispute that the Veteran has a post-service history of prostate cancer and basal cell carcinomas, or that he received radiation treatment for his right testicular teratoma during service.  Therefore, the dispositive question is whether the Veteran's prostate cancer and basal cell carcinomas are related to the treatment received in service, or otherwise related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for a disorder claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

38 C.F.R. § 3.311 provides that if a veteran has one of the radiogenic diseases listed, including prostate cancer, the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.

Service Connection for Basal Cell Carcinomas

The Board finds that the Veteran's basal cell carcinomas of the right anterior neck, left lower mid-back and left upper chest are related to the ionizing radiation treatment received in service.  The record contains a memorandum from the Director, Post 9-11 Era Environmental Health Program, dated May 2013 that the Veteran's multiple basal cell carcinomas of the skin were as likely as not caused by the medical radiation exposure from in-service x-ray treatment of the right testicle teratoma.  In reaching that conclusion, the Director relied on the estimated excess relative risk for non-melanoma skin cancer resulting from the radiation dosage the Veteran would have received during his treatment.  The Board acknowledges that the record also contains an April 2011 VA examiner's opinion that the Veteran's basal cell carcinomas are not related to the in-service radiation treatment.  However, that opinion was rendered by a non-expert, and without consideration of the actual radiation dosage used.  Therefore, the Board affords that opinion less probative weight than that of the Director, Post 9-11 Era Environmental Health Program.

Accordingly, as the weight of the evidence is at least in equipoise, service connection for basal cell carcinoma of the right anterior neck, left lower mid-back and left upper chest is granted.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service Connection for Prostate Cancer

As an initial matter, the Board finds that service connection for prostate cancer and residuals thereof is not warranted on a direct basis.  Although the Veteran's contentions are centered on a theory of service connection due to radiation exposure, VA must also consider service connection for the Veteran's prostate cancer on a direct basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)  A review of the record, however, does not indicate, nor does the Veteran allege, that his prostate cancer was directly related to service.  Although some of the Veteran's service treatment records were unable to be located, the treatment records that are in the claims file show no evidence of prostate cancer.  Rather, the Veteran's post-service medical records show that he was not diagnosed with prostate cancer until approximately 1999.  Finally, there is no medical opinion of record directly linking the Veteran's prostate cancer to service.  In the absence of any evidence in support thereof, service connection on a direct basis for prostate cancer and residuals must be denied.

The Board finds that service connection based on exposure to ionizing radiation must also be denied.  Pursuant to the development requirements of 38 C.F.R. § 3.311, the RO made several requests to the Personnel Information Exchange System (PIES) for records regarding the Veteran's radiation exposure.  An August 2010 response indicated that information was not a matter of record.  

The Veteran's claims file was then forwarded to the Under Secretary for Health, to prepare a dose estimate.  In a January 2011 memorandum, the Director, Radiation and Physical Exposure (DRPE), noted the Veteran's treatment pertaining to the removal of the right testicular teratoma consisted of prophylactic x-ray therapy of 200 KV to five abdominal ports, anterior and posterior.  The DRPE also cited to a study of post-surgical radiation therapy from 1966 to 1989 to conclude that the highest dose the Veteran was likely to have received from his radiation therapy would have been no more than approximately 30 Gy (Gray), and was confined to the lower abdominal region.  As to the effect of the ionizing radiation, the DRPE cited to Mettler and Upton in Medical Effects of Ionizing Radiation, 3rd Edition (Elsevier 2008) to note that the prostate is quite radioresistant and that radiation therapy is usually followed without evidence of adverse effects.  Accordingly, the DRPE found that is it unlikely that the Veteran's prostate cancer can be attributed to medical radiation exposure from the in-service x-ray treatment of the right testicle teratoma.

In January 2012, the DRPE provided a supplement opinion, clarifying that the Veteran's service treatment records did not specify the amount or number of doses of radiation he received.  The DRPE also noted that the prior DRPE opinion was wrong regarding the maximum dosage, and stated that "[i]n reviewing protocol for radiation of testes tumor from 1945 shows that the typical treatment was for 220 KVP and that 2000 rads (20 Gy) given to each of two fields over a period of three weeks.  The use of five fields would reduce the actual dose to the prostate as would the attenuation through the body tissue."  The DRPE further noted that "[u]tilizing the NIOSH-IREP program to 50% probability of causation given the type of radiation, the age at time of dose and the time since radiation, is 30 REM (0.3Gy).  Also the BIER VII report indicates that the lifetime attributable risk for incidence of cancer of the prostate is 6/100,000 persons per 0.1Gy."  Accordingly, the DRPE concluded that although there was a small risk that the Veteran's prostate cancer could have been caused by the radiation, that risk was not reasonable given the other risk factors and high incidence of prostate cancer in males of the Veteran's age.

The Board acknowledges treatment notes stating that the Veteran's "prostate cancer and other cancers found in the genitourinary tract are at least as likely as not related to his military service in the Navy."  E.g., Primary Care Note dated June 16, 2009.  However, those notations appear to medical history provided by the Veteran and recorded by a nurse, rather independent conclusions rendered by a competent medical treatment provider.  Accordingly, the Board affords them no probative weight.

The Board also acknowledges that the Veteran sincerely believes his prostate cancer to be related to the radiation treatment received in service.  While the Veteran is competent to describe certain symptoms associated with his prostate cancer, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's prostate cancer is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause of that condition.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his prostate cancer do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board finds that service connection cannot be granted on a direct or presumptive basis.  There is no evidence of prostate cancer during service, nor any competent medical evidence suggesting that his prostate cancer was related to radiation treatment received in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claim for service connection for prostate cancer and residuals thereof must be denied.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2007, June 2010, October 2010, and February 2011 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Board notes that the Veteran was not provided a VA examination for his prostate cancer claim.  However, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, and inter alia, contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability.  38 C.F.R. § 3.159(c)(4)(i).  As discussed above, the record contains a competent opinion by the DRPE, stating that the Veteran's prostate cancer was not related to radiation treatment in service.  Furthermore, there was no evidence of prostate cancer during service to which a competent medical opinion could relate the current disability.  Consequently, there is no reasonable possibility that an additional VA examination or opinion could aid in substantiating the current claim for service connection, and thus a VA medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2013); see also 38 C.F.R. § 3.159(d) (2013) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for multiple basal cell carcinomas, to include of the right anterior neck, left lower mid-back, and left upper chest, is granted subject to the laws governing payment of monetary benefits.

Entitlement to service connection for prostate cancer and residuals thereof is denied.


REMAND

As discussed above, the RO issued a rating decision in May 2011 denying a rating in excess of 10 percent for absence of right testicle due to teratoma, following which the Veteran filed a timely notice of disagreement.  However, the RO has not yet issued a statement of the case regarding that claim.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case pertaining to entitlement to a rating in excess of 10 percent for absence of right testicle due to teratoma.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


